Appeals Dismissed and Opinion Filed November 5, 2014.




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00749-CR
                                      No. 05-14-00750-CR
                                      No. 05-14-00751-CR
                                      No. 05-14-00752-CR

                          JAMES FRANCIS KRAMER, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                    On Appeal from the 194th Judicial District Court
                                 Dallas County, Texas
     Trial Court Cause Nos. F11-47349-M, F11-47350-M, F11-47351-M, F11-47352-M

                              MEMORANDUM OPINION
                            Before Justices Bridges, Lang, and Evans

       Appellant has filed a motion to dismiss the appeals. Appellant’s counsel has approved

the motion. The Court GRANTS the motion and ORDERS that the appeals be DISMISSED

and this decision be certified below for observance. See TEX. R. APP. P. 42.2(a).


                                                      PER CURIAM

Do Not Publish
TEX. R. APP. P. 47
140749F.U05
                                           In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                       JUDGMENT

JAMES FRANCIS KRAMER, Appellant                    On Appeal from the 194th Judicial District
                                                   Court, Dallas County, Texas
No. 05-14-00749-CR        V.                       Trial Court Cause No. F11-47349-M.
                                                   Opinion delivered per curiam before Justices
THE STATE OF TEXAS, Appellee                       Bridges, Lang, and Evans.

       Based on the Court’s opinion of this date, we DISMISS the appeal.


Judgment entered this 5th day of November, 2014.
                                           In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                       JUDGMENT

JAMES FRANCIS KRAMER, Appellant                    On Appeal from the 194th Judicial District
                                                   Court, Dallas County, Texas
No. 05-14-00750-CR        V.                       Trial Court Cause No. F11-47350-M.
                                                   Opinion delivered per curiam before Justices
THE STATE OF TEXAS, Appellee                       Bridges, Lang, and Evans.

       Based on the Court’s opinion of this date, we DISMISS the appeal.


Judgment entered this 5th day of November, 2014.
                                           In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                       JUDGMENT

JAMES FRANCIS KRAMER, Appellant                    On Appeal from the 194th Judicial District
                                                   Court, Dallas County, Texas
No. 05-14-00751-CR        V.                       Trial Court Cause No. F11-47351-M.
                                                   Opinion delivered per curiam before Justices
THE STATE OF TEXAS, Appellee                       Bridges, Lang, and Evans.

       Based on the Court’s opinion of this date, we DISMISS the appeal.


Judgment entered this 5th day of November, 2014.
                                           In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                       JUDGMENT

JAMES FRANCIS KRAMER, Appellant                    On Appeal from the 194th Judicial District
                                                   Court, Dallas County, Texas
No. 05-14-00752-CR        V.                       Trial Court Cause No. F11-47352-M.
                                                   Opinion delivered per curiam before Justices
THE STATE OF TEXAS, Appellee                       Bridges, Lang, and Evans.

       Based on the Court’s opinion of this date, we DISMISS the appeal.


Judgment entered this 5th day of November, 2014.